                          IN THE UNITED STATES DISTRICT COURT
                              MIDDLE DISTRICT OF TENNESSEE
                                   NASHVILLE DIVISION

JONATHAN MICHAEL ATHA                                   )
                                                        )
v.                                                      )       NO. 3:19-0544
                                                        )       Campbell/Holmes
RUSSELL WASHBURN, et al                                 )


                                 SCHEDULING ORDER
        Pursuant to Local Rule 16.01(c)(1), this case is exempt from a mandatory case management
conference, and all pretrial preparation in this action shall therefore take place according to the
following schedule under Rule 16(b) of the Federal Rules of Civil Procedure. Pursuant to Rule
26(a)(1)(A) of the Federal Rules of Civil Procedure, the parties in this action are exempt from the
initial disclosures required by Rule 26(a).
I. GENERAL COURT RULES AND PROCEDURES
        Any filing made with the Court must comply with Rule 5 of the Federal Rules of Civil
Procedure, which requires that a copy of any filing made with the Court be sent to the opposing party
or their counsel and that the filing contain a certification stating that a copy has been sent, to whom,
at what address, and on what date. Any filing which does not comply with this requirement will be
returned and/or stricken from the record.
        Each party is responsible for making and obtaining copies of any documents or filings sent
to the Court. It is not the Court's responsibility to provide free copies of any documents to the parties.
If a party desires to obtain a copy of a document in the official court file, the party should contact the
clerk's office, with the docket entry number of the document if possible, about obtaining copies. The
cost of copying is .50¢ per page.
        The parties are required to keep both the Court and the opposing party or its counsel informed
of their current addresses. The plaintiff's failure to keep the Court informed of his current address
may result in a recommendation that this action be dismissed for failure to prosecute and for failure
to comply with the Court's order.
II. PRETRIAL DEADLINES
                                     Amendment of Pleadings
        The parties shall have until January 6, 2020, to move to amend the pleadings.
                                              Discovery
        All discovery shall be completed by February 8, 2020. By this, the Court means that all
depositions shall be noticed and completed in advance of the discovery completion date and that
written discovery should be served far enough before the discovery completion date, i.e. at least thirty
days prior to the discovery completion deadline, so that responses or objections to any written
discovery can be made prior to the completion deadline. For example, serving written discovery upon
an opposing party a few days prior to the discovery completion deadline does not comply with this
scheduling order and may result in discovery being denied to the requesting party.
        Any party seeking to serve written discovery requests upon another party which would result
in responses being served after the discovery completion deadline must obtain leave of the Court to
serve untimely discovery requests.
        Written discovery should be sent to the opposing party and should not be filed with the Court,
nor should a copy of the written discovery be sent to the Court unless it is filed as an attachment to
a motion. A Court order is not required for a party to engage in discovery and discovery is not stayed
upon the filing of any motion unless specifically ordered by the Court.
                                         Discovery Motions
        All discovery motions must be filed by February 8, 2020. All discovery motions must
comply with the applicable requirements contained in Rules 26- 37 of the Federal Rules of Civil
Procedure and Rule 37.01 of the Local Rules of Court.
                                        Dispositive Motions
        All dispositive motions to dismiss and for summary judgment shall be filed by February 24,
2020.




                                                   2
                                        Evidentiary Hearing
       A non-jury evidentiary hearing will commence at 9:30 a.m., Wednesday, March 4, 2020,
in Courtroom No. 764, U.S. Courthouse, 801 Broadway, Nashville, Tennessee, after which the
Magistrate Judge will make a Report and Recommendation to the District Judge regarding whether
plaintiff’s claims are meritorious and should be presented at a trial.
       Each party shall also submit a pre-hearing brief one week prior to the date of the hearing,
which shall succinctly state the issues and contentions of the parties.
       Plaintiff is hereby advised that, while he will be able to testify in his own behalf at said
hearing, he also has the right to call other witnesses to support his case.
       If he wants any witnesses to testify at the hearing, the plaintiff is hereby ORDERED to inform
the Court at least thirty (30) days prior to the hearing date what witnesses other than himself, if any,
he desires to call at the hearing. Plaintiff shall specify each witness by name, address or place of
employment or both, and articulate what the anticipated testimony of each witness will be. Plaintiff
is advised that subpoenas will issue only as to those potential witnesses who are alleged to advance
his claim for relief. The calling of frivolous witnesses will not be tolerated, and if it is determined
at the hearing that plaintiff misled the Court as to a witnesses' expected testimony, the costs of
producing said witness may be placed on plaintiff.
       Plaintiff is warned that his failure to comply with this Order will result in the denial of any
request to produce witnesses made on the date of the hearing.
       An Order to Produce plaintiff for the hearing, as well as subpoenas for the witnesses plaintiff
has requested, will be entered at the appropriate time.
       So ORDERED.

                                                       BARBARA D. HOLMES
                                                       United States Magistrate Judge




                                                   3
